Citation Nr: 0908202	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-28 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
skin disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 through 
April 1991, with additional periods of service that have not 
yet been verified.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current PTSD 
diagnosis that conforms to the requirements of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994.

2.  The Veteran's claim for service connection for a skin 
disorder was last denied in a February 2003 rating decision, 
which was not appealed.

3.  VA outpatient treatment records and Veteran testimony 
submitted into the record since the last prior decision 
merely repeats the Veteran's contention that he has had a 
skin condition since active service, but provides no 
competent medical evidence showing that the Veteran actually 
has had a skin condition since active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303(a), 
3.304(f), 4.125(a) (2008).

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for a skin 
disorder. 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for posttraumatic 
stress disorder (PTSD). Generally, for service connection, 
the claims folder must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury." See Pond v. West, 12 Vet. App. 341, 346 
(1999). In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the Veteran does not meet the first criteria 
for service connection for PTSD because he does not have a 
diagnosis that conforms to the requirements of DSM-IV.  

A complete review of the Veteran's claims folder reveals that 
he was discharged from active duty in April 1991, following a 
tour during the Persian Gulf War. Following service he filed 
a claim for a psychiatric disorder, which was denied in an 
October 1993 rating decision.  Evidence considered at that 
time included a February 1992 VA treatment record with a 
notation that the Veteran exhibited "no signs or symptoms of 
PTSD" at that time, and a VA examination report of April 
1993, with a finding that the Veteran had no gross 
psychiatric disorder for an AXIS I determination.  Several 
years later, in October 1996, the Veteran was treated at a VA 
treatment facility for depression, and the examiner made note 
to rule out PTSD, but a diagnosis of PTSD was not made at 
this time.  In January 1997 he was diagnosed with a 
depressive disorder.   See January 1997 handwritten VA 
treatment notes.  When examined by VA in July 1998 VA, the 
Veteran was diagnosed with dysthymia with anxiety features; 
PTSD was not diagnosed. 

Several years later, the Veteran was afforded Social Security 
disability benefits and the records surrounding that decision 
indicate a diagnosis of PTSD, but without elaboration or an 
explained basis for the diagnosis.  For instance, the 
examiner did not report or describe the traumatic event the 
Veteran experienced or witnessed, and as a result could not 
elaborate on how the traumatic event was persistently 
reexperienced.  These are elements required for a diagnosis 
in accordance with DSM-VI.  The Board finds that this 
diagnosis of PTSD is not in compliance with the requirement 
that the condition be diagnosed in accordance with 38 C.F.R. 
§ 4.125(a), and as such, is inadequate and will not 
considered as evidence favorable to the Veteran's claim.  See 
September 2002 Social Security evaluation, 38 C.F.R. 
§§ 3.304(f), and 4.125(a).   

VA again examined the Veteran in December 2002 and again 
found there to be no diagnosis of PTSD.  Instead, the 
diagnosis of dysthymia was confirmed.

Private records from 2001 show a similar pattern of reporting 
the Veteran's diagnoses.  A March 2001 report from American 
Psych Systems suggests that the Veteran be reevaluated to 
rule out PTSD.  In August 2001, a handwritten report from 
Ponce Health Clinic simply reports the Veteran's diagnosis as 
PTSD, but without any substantiating narrative report or 
discussion and is completely uninformative.  Again, the 
failure to provide a diagnosis that conforms to the DSM-VI 
renders this diagnosis inadequate.  Several years later, 
evidence shows treatment for depression.  See August 2006 
note from Dr. Leon.  A similar report the following month is 
essentially the same in that it reports PTSD without stating 
the basis for the diagnosis.  See September 2006 report from 
Dr. Lacomba.  

VA outpatient psychiatry department notes also show treatment 
for PTSD.  An October 2007 report suggests that the Veteran 
"carries a DX of PTSD" and that he continues to experience 
nightmares and flashbacks, including "recurrent and 
intrusive distressing dreams of events (Desert Storm)," but 
the dreams or events related to his service during Desert 
Storm are not described.  There is no further analysis or 
discussion of relevant symptoms to establish a PTSD as it is 
defined in VA regulation.  A comprehensive VA examination was 
ordered after this report, and conducted in April 2008.

The VA examiner accurately described the Veteran's medical 
history based upon a review of the claims folder.  He 
essentially found that there was no objective medical 
evidence presented during the interview or in the medical 
records that show that the Veteran meets the criteria for the 
diagnosis of PTSD.  She reports that there is evidence in the 
medical record that supports a diagnosis for depressive 
disorder, for which the Veteran has received intermittent 
treatment with periods of remission.  It was also noted that 
the Veteran's reporting of symptoms has been very erratic and 
inconsistent throughout the years.  The Veteran has been 
violent over the years and it was noted that he was 
hospitalized after an argument with his wife during which he 
threatened her with a knife.  It was noted that he was 
operating under the effects of alcohol at the time, and his 
diagnoses upon admission were depressive disorder and alcohol 
abuse.  He was hospitalized in 2006 for essentially the same 
reasons after he was prosecuted for domestic abuse.  On that 
occasion the Veteran reported suicidal ideas and auditory 
hallucinations, and his discharge diagnosis was major 
depression with psychotic symptoms.  The examiner concluded 
that the Veteran does not have a current diagnosis of PTSD, 
and added that his present mental disorder is not related to 
his active service.  The report is complete as the examiner 
reviewed the diagnostic criteria for posttraumatic stress 
disorder as required under DSM-VI (309.81).  The examiner 
specifically addressed each of the DSM-VI criteria and 
concluded that the Veteran did not meet its criteria for a 
diagnosis of PTSD, but found that the AXIS I diagnosis was 
depressive disorder.  

The reports from Social Security and from Ponce Mental Health 
Clinic are conclusory because they do not address the 
Veteran's other diagnoses nor do they provide a bases for the 
PTSD diagnoses.  These represent the only positive evidence 
of a current PTSD diagnosis, other than the reference in the 
VA outpatient treatment record which simply records a 
diagnosis.  As noted above, these diagnoses are inadequate.  
VA followed up and obtained a complete psychiatric 
examination which was negative to the Veteran because it 
shows he does not have PTSD.  Although the Veteran has given 
his own opinion that he has PTSD that is related to service, 
the United States Court of Appeals for Veterans Claims 
(Court) has generally held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

Because there is no competent medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), the criteria 
for service connection for PTSD under 
38 C.F.R. § 3.303(f) cannot be met. The Veteran's claim for 
service connection for PTSD is denied.

Skin Disorder

The Veteran is seeking to reopen his claim for service 
connection for a skin disorder. A claim that has been denied, 
and not appealed, will not be reopened and considered on the 
same factual basis. 38 U.S.C.A. §§ 7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). 

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In a rating decision of October 1993, the RO denied service 
connection for a skin condition, because the medical evidence 
showed no incurrence or aggravation of a skin disease or 
injury in service, and no nexus between his diagnosed 
eczematous and any skin condition in service. The RO issued 
notice to the Veteran later that same month. VA did not 
receive a notice of disagreement with that decision and it 
became final.

The Veteran requested to reopen his claim for a skin disorder 
in December 1997 and March 2001.  Rating decisions of October 
1998 and April 2002 denied his requests. The Veteran did not 
appeal those decisions and they became final. In September 
2001 the Veteran filed another claim to reopen his prior 
claim for service connection. His claim was denied in a 
February 2003 rating decision that found the evidence he had 
submitted was not new and material, a requirement for the 
reopening of previously denied service connection claims. The 
Veteran appealed the February 2003 decision.

The only evidence added to the claims folder and considered 
new with regard to the Veteran's skin disorder claim includes 
VA treatment records submitted into the claims folder 
following the March 2004 RO hearing.  Both at the hearing, 
and in the treatment records, the Veteran reported a skin 
condition that he had since returning from the Persian Gulf.  
See hearing transcript at page 8, and April 1998, April 2001, 
and August 2002 treatment notes.  This evidence only 
continues the reporting of the Veteran's claim that he has 
had a skin condition since service.  Such a repeat of 
contentions is not material evidence, in that it is redundant 
and only repeats previously considered evidence.  Such 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

Because the additional evidence obtained since the last 
rating decision is cumulative and redundant and discloses 
only that same diagnosis and complaints as already of record, 
the Board agrees with the RO's determination that no new and 
material evidence has been received to reopen the claim. The 
appeal for reopening of the claim must be denied.

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the Veteran in 
the development of his service connection claim and his claim 
to reopen. Sufficient evidence is available to reach a 
decision and the Veteran is not prejudiced by appellate 
review at this time.

VA sent the Veteran letters in January 2002, August 2002, and 
June 2006 informing him of the evidence necessary to 
establish service connection, as well as informing him of 
what is necessary to reopen previously denied final 
decisions. The Veteran was notified of what was necessary to 
establish his claims, what evidence he was expected to 
provide, and what VA would obtain on his behalf. These 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2008). In the June 2006 letter, the Veteran was also 
informed of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 
19 Vet. App. 473 (2006); and informed of the definition of 
"new and material evidence," as well as precisely what 
evidence is necessary to reopen the claims, depending upon 
the basis of the previous denial, as is required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006). Following this 
notice, VA readjudicated the claims. VA's duty to notify the 
Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service medical records, post-
service VA and private treatment records, and VA examination 
reports have been associated with the claims folder. He 
requested and was afforded a RO  hearing, and the March 2004 
transcript is of record. He has not notified VA of any 
additional relevant evidence. VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of these claims would serve no useful 
purpose. VA has satisfied its duties to notify and assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for PTSD is denied

New and material evidence has not been received to reopen the 
claim for entitlement to service connection for a skin 
disorder; the Veteran's claim is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


